Leventritt, J.
This is an action to recover damages for personal injuries.
On the night of December 31, 1895, at about eleven o’clock, the plaintiff disembarked from a train on the defendant’s suburban line at One Hundred and Thirty-third street and .Southern boulevard, New York city. The station at One Hundred and Thirty-third street is between the two sets of tracks and measures about one hundred and twenty feet in length and twelve feet in width. Passengers coming from trains pass along the platform .and through the station-room to reach the stairs leading to the street. Access to the station-room from the platform is had by two sets of swinging glass doors separated by a vestibule. The width of the vestibule, and, therefore, the space between the two sets of doors, is four feet three inches. Each separate door is three feet wide. The doors of each set, when closed, join without overlapping, but when the doors of each set on the same side are pushed back towards each other as far as possible from opposite directions, they overlap one foot nine inches. Each door is six feet in height with tiled wood panels from bottom rail to lock rail — a space of three feet six inches. From lock rail to top rail the door is of glass. From the lock rail up, the glass is protected Tby four slats placed about two inches apart. The view through the intervals between the slats, and through the glass about them, is unobstructed.
Describing the. accident, the plaintiff states that on leaving the cars she entered the vestibule through the swinging door at her left, the one generally used by disembarking passengers. Then the opposite door was violently swung towards her, striking her in the face, or adopting her own language: “ I was after getting through one of the doors, and was facing for the next swinging door, when the door swung and struck me there (indicating right side of forehead). * * * I was struck by the door in the-*518space between the two doors.” She testifies that she was looking straight through the glass of the door as she entered, but that she “ did not get time to look very much ” before she was struck. One of the plaintiff’s witnesses, George S. Drake, saw the accident and says: “ A crazy man, I guess, he rushed through, not regarding which doors he was passing through, * * * he struck this door, saw he hit someone, and then rushed to the left, and ran out and caught a train.” This witness also testified that he had seen “ lots of people hit; hats knocked off and broke.” There is no other testimony bearing on the question of previous mishaps resulting from the swinging doors. It appears that these doors had been in use fifteen years, that about 4,000 persons passed through them daily, and that no complaints concerning them had been made. We deem-it unnecessary, for the purpose of deciding this appeal, to consider whether or not the double sets of swinging doors were negligently constructed, for the reason that from the record, as it is presented tó us, it is apparent that their method of construction and relative positions did not cause, or contribute to, the plaintiff’s accident. While it may be conceded that from the overlapping of the doors a condition might result which would bring the question of negligent construction within the province of the jury, the evidence in the casé at bar is convincing that the accident would have happened had there been merely a single instead of a double set of doors. The overlapping of the doors was not the proximate cause of the' plaintiff’s injuries. We are satisfied that, had there been but one set of doors, she would just as surely have been struck. Her own testimony is devoid of any statements that she was caught or pinned between the doors, or that their relative position, or that the width of the vestibule prevented her escape from, or avoidance of, the injury. She testifies that the view through the glass of the doors was unobstructed, that she was struck after passing the first set and while facing the second; she did not “ get time to look very much,” and it is clear from her account of the occurrence, as, in fact, it is conceded by her counsel, that “ the door swung so quickly upon her that she did not have time to escape or see the danger.” On the proof, it is impossible to ascribe the accident to any other cause than to the rudeness of the stranger who dashed against the door “ like a crazy man,” and violently swung it into the plaintiff’s face. The plaintiff was struck by one door only, suddenly pushed against her by the *519violence of the incoming passenger. The unusual and unexpected act of this third person occasioned the injury, and to him she must look for redress. It cannot be said that the use of ordinary swinging doors, such as those in the case at bar, constitutes the maintenance of such a faulty or dangerous construction as could fasten liability upon the defendant. Any form of door, whether swinging or not, might, through the independent act of a third person, injure one in close proximity, to it. In Graeff v. Phila. & Read. R. R. Co., 161 Penn. St. 231, where a passenger leaving the defendant’s station was,while passing through a vestibule with swinging doors on each side, injured through the act of another passenger violently swinging one of the doors in her face, the court said: “An impatient traveler, in a hurry to make a train, rushes ahead heedlessly, pushes the door open violently and causes the door to strike the plaintiff with force, and injures the plaintiff. It was an act of rudeness of which the plaintiff was the victim. That the stranger was responsible for his act there can be no doubt, but that the defendant shall be made to suffer in damages for such an act is intolerable and unjust to the last degree. It is subject to no duty to guard against such acts and therefore is not negligent in that regard.” At p. 234.
There is no .proof that the defendant had notice that the stranger would demean himself in a manner dangerous to his fellow passengers. There is no evidence that he was intoxicated or boisterous, or violent, or in a condition requiring either his exclusion from the station, or a watchfulness of his movements. He was lawfully a passenger, one to whom the defendant was bound to sell a ticket. For his sudden negligent act the defendant is not liable. Putnam v. Broadway, etc., R. R. Co., 55 N. Y. 108; Thomson v. Manhattan Railway Co., 75 Hun, 548.
The judgment must be reversed.
Feeedmak, P. J., concurs; MacLeau, J., taking no part.
Judgment reversed and new trial ordered, with costs to appellant to abide event.